On May 1, 2003, the defendant was sentenced to the following: Cause No. DC-00-29KB) - Eight (8) years in the Montana State Prison, with two (2) years suspended for the offense of Criminal Endangerment, a felony; Cause No. DC-03-093(A) - Ten (10) years in the Montana State Prison, with four (4) years suspended for the offense of Bail Jumping, a felony. These sentences are to be served consecutively.
On November 13, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Keedy. The state was represented by Daniel Guzynski.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly excessive in regards to credit for time served. The Division finds that the defendant should be credited for the 59 days served in Arizona as a result of Montana’s request to hold him, the dates being from November 2, 2002 to December 31, 2002. Thus giving the defendant 311 days total for time served. As a result of credit for the number of days served, the $1,000.00 fine is satisfied. See. State v. Fisher, 2003 MT 33, ¶ 13, 65 P.3d 223. Except as modified by this Order, the sentence imposed by the District Court is affirmed..
Done in open Court this 13 th day of November, 2003.
Acting Chairman, Hon. Marc G. Buyske, Member, Hon. Gary Day and Alt. Member, Hon. John Whelan